DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Timothy Collins on 1/11/2022.

The application has been amended as follows: 

9. (Currently Amended) A system for providing cognitive computing services, comprising:
a computing device at an edge of a network that receives data from one or more Internet of Things (IoT) sensors and that performs a preliminary analysis of the IoT sensor data to validate the data to determine whether the data is to be transmitted across the network and receiving cognitive data to generate cognitive analytics locally at 
a special-purpose computer that uses the IoT sensor data undergoing the preliminary analysis to process a set of data analytics based on a corpus in which patterns and trends are established that incorporate artificial intelligence from the special-purpose computer; and 
a cognitive computer that is configured to regulate rules performed by at least one device selected from the group consisting of the one or more IoT sensors and the computing device at the edge of the network by generating an instruction to modify one or more of the rules according to a result of the data analytics processed by the special-purpose computer. 

Claims 1-8 and 10-16 remain unchanged.


Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the system wherein a computing device at an edge of the computer network that is configured to receive the sensor data from the one or more sensors, and that is further configured to perform a preliminary analysis of the sensor data to validate the data to determine whether (i) the sensor data is to be transmitted across the computer network to the set of remote .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456